|N THE UN|TED STATES DlSTRlCT COURT
FOR THE SOUTHERN DlSTR|CT OF OH|O
WESTERN DlVlSlON

DONALD F. SCOTT,

Petitioner,

V_ Case No. 3: ‘| 8-cv-334

NORMAN RoBleoN, Warden, JUDGE WALTER H. RlCE
London Correctional lnstitution,

Respondent

 

DEC|S|ON AND ENTRY ADOPT|NG UN|TED STATES lVlAGlSTRATE
JUDGE'S REPORT AND RECON||VIENDAT|ONS (DOC. #16);
OVERRULING RESPONDENT'S NlOT|ON TO DlSlVllSS PET|TlON
lDOC. #i ll

 

Based on the reasoning set forth by United States |Vlagistrate Judge lV|ichae|
R. lV|erz in his Report and Recornmendations, Doc. #16, as We|| as upon a thorough
review of the Court’s file and the applicable law, the Court ADOPTS said judicial
filing. A|though the parties were notified of their right to file Objections to the
Report and Recornmendations, and of the consequences of failing to do so, no
Objections have been filed Within the time allotted.

The Court OVERRULES Respondent's lV|otion to Dismiss the Petition for Writ

of Habeas Corpus for Want of prosecution, Doc. #‘| 1.

_l _ '
Date: February 6, 2019 &,"2~/~1\\\<1\,

WALTER H. RlCE
UN|TED STATES DlSTRlCT JUDGE

